Title: From David Cobb to William Heath, 15 June 1783
From: Cobb, David
To: Heath, William


                  
                     Sir
                     Head Quarters 15th June 1783
                  
                  In answer to your Letter of this date, I am directed by the Commander in Chief to inform you, that it is his pleasure, that two Brigadiers from the Masstts Line should continue with the Troops for the present, they will determine, under your direction, which of the three retires.
                  As the present position of the Troops is only temporary, it is probable, that when the whole Army of this department come together, the number of Brigadiers will not be so necessary as at present.  I have the honor to be with much esteem Your Most Obedient Servant
                  
                     David Cobb
                     Aid de Camp
                     
                  
               